Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAIL ACTION
This office action is in response to an amendment filed 06/16/2022 in which claims 01-05, and 07-19 are pending ready for examination.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim Interpretations - 35 USC § 112(f)
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “director” in claims 1 and 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 


Allowable Subject Matter
Claims 01-05 and 07-19 are Allowed.
The following is an examiner’s statement of reasons for allowance: 
As for claim 1, none of the prior arts alone or in combination discloses a combined capability sensor comprising:
a first laser source and a second laser source, the first laser source being configured to emit light having a wavelength in at least one of an infrared spectrum and a visible spectrum and the second laser source being configured to emit light having a wavelength in a blue or ultraviolet spectrum;
a director configured to direct the first and second laser source to a detection zone;
wherein light originating from the first laser source and light originating from the second laser source is directed to a dichroic combiner, and the dichroic combiner redirects the light to the detection zone;
a first sensor configured to detect scattered light originating from the first laser source, thereby detecting a presence of smoke in the detection zone; and
a second sensor configured to detect fluoresced light originating from the second laser source, thereby detecting a presence of a biological agent in the detection zone.
As for claim 7, none of the prior arts alone or in combination discloses a combined capability sensor comprising:
a first laser source and a second laser source, the first laser source being configured to emit light having a wavelength in at least one of an infrared spectrum and a visible spectrum and the second laser source being configured to emit light having a wavelength in a blue or ultraviolet spectrum;
a director configured to direct the first and second laser source to a detection zone, the director comprising a first dichroic filter, a second dichroic filter and a lens, with the first dichroic filter the second dichroic filter and the lens being linearly arranged, the first dichroic filter reflecting light having a wavelength in the at least one of the infrared spectrum and the visible spectrum and the second dichroic filter reflecting light in the blue or ultraviolet wavelength, the second dichroic filter passing light in the at least one of the infrared spectrum and the visible spectrum;
a first sensor configured to detect scattered light originating from the first laser source, thereby detecting a presence of smoke in the detection zone; and
a second sensor configured to detect fluoresced light originating from the second laser source, thereby detecting a presence of a biological agent in the detection zone.
As for claim 18, none of the prior arts alone or in combination discloses a building hazard detection system comprising:
a plurality of combined capability sensors disposed throughout the building, each of the combined capability sensors being configured to detected a presence of smoke and a presence of a biological agent each of the combined capability sensors comprising:
a first laser source and a second laser source, the first laser source being configured to emit light having a wavelength in at least one of an infrared spectrum and a visible spectrum and the second laser source being configured to emit light having a wavelength in a blue or ultraviolet spectrum;
a director configured to direct the first and second laser source to a detection zone, the director comprising a first dichroic filter, a second dichroic filter and a lens, with the first dichroic filter the second dichroic filter and the lens being linearly arranged, the first dichroic filter reflecting light having a wavelength in the at least one of the infrared spectrum and the visible spectrum and the second dichroic filter reflecting light in the blue or ultraviolet wavelength, the second dichroic filter passing light in the at least one of the infrared spectrum and the visible spectrum;
a first sensor configured to detect scattered light originating from the first laser source, thereby detecting a presence of smoke in the detection zone;
a second sensor configured to detect fluoresced light originating from the second laser source, thereby detecting a presence of a biological agent in the detection zone; and
a central building system in communication with each of the plurality of combined capability sensors.
The closest prior art, Shaw (US 2015/0170490 A1) discloses a smoke detector comprising an enclosure communicating with an external environment, within the enclosure a light source illuminating a detection volume in a first wavelength band and a light-sensor responding to light from the sensing volume in a second wavelength band. Shaw does not alone or in combination with any other prior art references disclose the missing limitations listed above in reference to claims 1, 7, and 18; therefore, it will not be proper to combine this prior art with another because the deficiencies of the missing limitations would not be cured.
Claims 02-05 and 08-19 are allowed due to their dependency of either claims 1, 7, or 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s argument, see amendments, filed 06/16/2022, with respect to claims 01-05 and 07-19 they have been fully considered and are persuasive.  The 35 USC § 102/103 rejection of claims 01-05 and 07-19 have been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR H NIXON whose telephone number is (571)272-4256. The examiner can normally be reached Monday to Thursday, 7am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on (571) 272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR H NIXON/					/Michael A Lyons/Examiner, Art Unit 2886				Primary Examiner, Art Unit 2877